DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Examiner attempted to contact John D. Magluyan (Reg. No. 56,867) on 08/25/2022 and 08/29/2022 to request a Terminal Disclaimer in order to place the application in condition for allowance, but the calls were not returned.

Response to Arguments
Applicant’s arguments, see Remarks, filed 08/05/2022, with respect to claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (U.S. Pat. App. Pub. 2014/0289249) and Krishnaswamy (U.S. Pat. App. Pub. 2014/0153827) have been fully considered and are persuasive.  The rejection has been withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,382,373 and claims 1-14 of U.S. Pat. 11,088,977. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the instant claims is anticipated by the patented claims.  For example, compare instant claim 1 with patented claims 1 and 9-11 (‘373) and patented claims 1 and 7-9 (‘977):

U.S. Pat. 10,382,373
App. No. 17/397,354
1. A method comprising:
1. A method comprising:
receiving, at a server computer system, a content message from a first content source of a plurality of content sources, the content message comprising media content;
receiving, at a server computer system, a content message from a first content source of a plurality of content sources, the content message comprising media content;
analyzing, by the server computer system, the content message to determine context values comprising one or more quality scores and one or more content values associated with the content message;
analyzing, by the server computer system, the content message to determine context values comprising one or more quality scores and one or more content values associated with the content message;
storing the content message in a database of the server computer system along with the one or more quality scores and the one or more content values;
storing the content message in a database of the server computer system along with the one or more quality scores and the one or more content values;
analyzing, by the server computer system, the content message with a plurality of content collections of the database to identify a match between at least one of the content values and a topic associated with at least a first content collection of the plurality of content collections; and
analyzing, by the server computer system, the content message with a plurality of content collections of the database to identify a match between at least one of the content values and a topic associated with at least a first content collection of the plurality of content collections; and
automatically adding, by the server computer system, the content message to the first content collection based at least in part on the match;
automatically adding, by the server computer system, the content message to the first content collection based at least in part on the match.
communicate, to a curation tool, the first content collection following transmission of the first content collection to a first set of client devices;
receive, from the curation tool, a set of content collection adjustments;
update the content collection in response to the set of content collection adjustments from the curation tool; and
transmitting the content collection as updated to a second set of client devices.

9. The method of claim 6 wherein the one or more quality values comprises an interestingness value based on predicting an expected user interest in the content message.
	wherein the one or more quality values comprise an interestingness value based on predicting an expected user interest in the content message, and
10. The method of claim 9 wherein the interestingness value is generated using a neural network generated using a training set of content messages identified as interesting within the server computer system.

11. The method of claim 10 wherein the neural network further comprises a convolutional neural network with a feature map including a set of content features and a set of quality features.
	wherein the interestingness value is generated using a neural network generated using a training set of content messages identified as interesting within the server computer system, the neural network comprising a feature map including a set of content features and a set of quality features.


U.S. Pat. 11,088,977
App. No. 17/397,354
1. A method comprising:
1. A method comprising:
receiving, at a server computer system, one or more content messages from each content source of a plurality of content sources, each content message comprising media content;
receiving, at a server computer system, a content message from a first content source of a plurality of content sources, the content message comprising media content;
analyzing, by the server computer system, each of the one or more content messages from each content source to determine corresponding one or more quality scores and one or more content values for each content message;
analyzing, by the server computer system, the content message to determine context values comprising one or more quality scores and one or more content values associated with the content message;
storing the one or more content messages from each content source in a database of the server computer system along with the one or more quality scores and the one or more content values;
storing the content message in a database of the server computer system along with the one or more quality scores and the one or more content values;
analyzing, by the server computer system, the database to identify one or more content values shared by a first set of content messages in the database;
determining a first content topic for the first set of content messages;
analyzing, by the server computer system, the content message with a plurality of content collections of the database to identify a match between at least one of the content values and a topic associated with at least a first content collection of the plurality of content collections; and
automatically generating a first content collection based on the identification of the one or more content values shared by the first set of content messages; and
automatically adding, by the server computer system, the content message to the first content collection based at least in part on the match.
automatically transmitting, by the server computer system, a notification associated with the first content collection in response to generation of the first content collection,
wherein automatically generating the first content collection based on the identification of the one or more content values shared by the first set of content messages comprises:
analyzing the one or more content messages from each content source using a k-means analysis to identify the first set of content messages as a first cluster; and
generating the first content collection using the first set of content messages in response to the k-means analysis.

7. The method of claim 4 wherein the one or more quality values comprises an interestingness value based on predicting an expected user interest in the content message.
	wherein the one or more quality values comprise an interestingness value based on predicting an expected user interest in the content message, and
	8. The method of claim 7 wherein the interestingness value is generated using a neural network generated using a training set of content messages identified as interesting within the server computer system.

	9. The method of claim 8 wherein the neural network further comprises a convolutional neural network with a feature map including a set of content features and a set of quality features.
	wherein the interestingness value is generated using a neural network generated using a training set of content messages identified as interesting within the server computer system, the neural network comprising a feature map including a set of content features and a set of quality features.


Allowable Subject Matter
Claims 1-20 are objected to as being allowable upon the filing of a proper Terminal Disclaimer to overcome the above double patenting rejections.

The following is a statement of reasons for the indication of allowable subject matter:

The prior art of record does not teach, suggest, or render obvious the specific method, system, and product as set forth in the Specification, ¶[00100]-[00107], Fig. 11, and recited in independent claims 1, 12, and 20, in particular comprising:
wherein the interestingness value is generated using a neural network generated using a training set of content messages identified as interesting within the server computer system, the neural network comprising a feature map including a set of content features and a set of quality features (claim 1; similarly recited in claims 12 and 20).

	These limitations, in conjunction with the other limitations of the independent claims, are allowable over the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257. The examiner can normally be reached 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441